Citation Nr: 0831812	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-16 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for Ménière's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1989 to July 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen a previously denied claim of entitlement to service 
connection for vertigo (claimed as Ménière's disease) for 
failure to submit new and material evidence.

During the course of this appeal, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  See Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 
26, 2008).  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  

In the present case, a rating action in January 1995 denied 
service connection for vertigo.  That action was not 
appealed.  Applying the ruling in Ephraim, the current claim 
of service connection for Ménière's disease, which was 
received in November 2005, has not been developed or 
adjudicated.  Instead, a February 2006 notice of disagreement 
with a January 2006 rating decision was mischaracterized and 
certified to the Board as whether new and material evidence 
has been received to reopen a claim of service connection for 
vertigo (now claimed as Ménière's disease).  The prior claim 
for service connection for vertigo was denied because the 
veteran's service treatment records failed to show that a 
diagnosis of vertigo was incurred in or aggravated during 
military service.  Her November 2005 claim for service 
connection for Ménière's disease and subsequent statements, 
however, never assert a claim for vertigo.  Rather, she 
contends that vertigo is a key symptom of Ménière's disease, 
and that she has experienced episodes of vertigo and other 
symptoms since she first experienced them in January 1993 
while in service.  Accordingly, the claim must be remanded to 
the RO for development and adjudication.

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in June 2008; a transcript of that hearing 
is of record. 

In June 2008, the veteran submitted to the Board additional 
evidence for consideration in connection with the 
mischaracterized claim on appeal.  A waiver of RO 
jurisdiction for this evidence was received in a written 
statement dated in June 2008 that is included in the record.  
The Board accepts this evidence for inclusion in the record 
on appeal.  See 38 C.F.R. § 20.1304 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  During the pendency of this appeal, the Court 
issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), finding that the VCAA notice requirements 
applied to all elements of a claim.  As the case is being 
remanded for additional development, appropriate action 
should be taken to ensure that adequate VCAA notice is 
provided, including notice as to all elements of the claim 
for service-connection.

The veteran contends that she was mis-diagnosed with a 
seizure disorder (syncope and near syncope) and that all of 
the symptoms she has experienced since the initial onset in 
January 1993 have been synonymous with Ménière's disease, 
with the key symptom being vertigo.  She further asserts that 
she did not continue to seek medical attention for her 
symptoms from either the military or VA Medical Center (VAMC) 
because she believed she was not taken seriously and was told 
that nothing could be done about her symptoms.

By way of history, the Board notes that the veteran's claim 
for service connection for vertigo was previously denied in a 
January 1995 rating decision based on a failure to 
demonstrate that a diagnosis of vertigo was incurred in or 
aggravated by military service; the same rating action also 
awarded service connection for syncope and near syncope 
effective July 12, 1994, and assigned a 20 percent rating.  
In a rating action dated in January 2006, the RO proposed to 
decrease the veteran's rating for service-connected syncope 
from 20 percent to 10 percent based on a VA treatment record 
dated in April 2005 and a November 2005 VA examination 
report.  In a rating action dated in April 2006, the 
veteran's rating for service-connected syncope and near 
syncope was decreased to 10 percent effective July 1, 2006.  
In November 2005, the veteran submitted her claim for service 
connection for Ménière's disease.

Service treatment records reflect that beginning in 1993, the 
veteran experienced dizziness, nausea, vomiting, and a 
feeling of the room spinning, multiple episodes of near 
syncope during which she experienced variable symptoms of arm 
shakiness, warmth and flushing, lightheadedness, hot and cold 
feelings, vomiting and room-spinning.  Past work-ups were 
noted to include CT (computed tomography) scan, ECHO 
(echocardiogram), EEG (electroencephalogram), Holter test, 
and lab work, all of which were noted to be normal.  A 
Findings and Recommendation Disposition of the US Air Force 
Physical Evaluation Board (PEB) dated in March 1994 
recommended discharge with severance pay with a 20 percent 
rating based on a diagnosis of syncope and near syncope.  

VA treatment records dated in June 2002 and from April 2005 
to November 2005 show continued complaints of dizziness.  In 
a June 2005 neurology consultation report, the neurologist's 
impression was that the vertiginous episodes did not appear 
to be severe, and were not associated with tinnitus or 
hearing loss, nausea, or vomiting, to strongly suspect 
Ménière's, though he would not completely dismiss that 
possibility.  In a September 2005 VA treatment note, the 
assessment was "vertigo, which has symptoms consistent with 
Ménière's disease."  In a November 2005 VA treatment note, 
the same neurologist from the June 2005 VA consultation 
listed an impression of chronic disequilibrium and vertigo 
unassociated with tinnitus or hearing loss that may be 
secondary to Ménière's.

The veteran's written statements and oral testimony from a 
June 2008 hearing, as well as VA treatment notes dated from 
December 2005 to January 2006, indicate that the veteran was 
evaluated at Kansas University Medical Center in October 2005 
and was diagnosed with Ménière's disease.  The RO should 
obtain and associate with the claims file all outstanding 
private and VA treatment records.

In a November 2005 VA neurological and miscellaneous 
examination report, the examiner diagnosed no current syncope 
or near syncope; symptoms at least as likely as not caused by 
Ménière's disease.

A private treatment memorandum from B. O., M. D., dated in 
May 2008 indicated that he reviewed information from the VA, 
including blood tests, Doppler studies, an MRI (magnetic 
resonance imaging) study of the brain, and an EEG 
(electroencephalogram) study.  Following an interview and 
physical examination of the veteran, Dr. O.'s impression was 
that with her history of abnormal ENT studies, hearing loss, 
tinnitus, and vertigo with nausea and vomiting, the veteran 
probably has Ménière's disease and has had it ever since 
1993.  He opined that it was getting worse over time and 
could certainly explain her initial fall in 1993.

The Board finds that additional development is warranted to 
determine whether the veteran currently has Ménière's disease 
and whether her claimed disability is related to her military 
service.  Therefore, the AMC/RO should schedule the veteran 
for a VA medical examination to assess the nature and 
etiology of her claimed disability.  See 38 C.F.R. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
all appropriate VCAA notification required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit.  Notice to the 
veteran must include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for Ménière's disease.  Of 
particular interest are the private 
treatment records from Kansas University 
Medical Center and VA treatment from 
January 2006 to the present.  After the 
veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, a 
notation to that effect should be inserted 
in the file.  The veteran and her 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review. 

3.  The veteran should be afforded a VA 
examination to by a neurologist to 
determine the nature and etiology of her 
claimed Ménière's disease disability.  All 
indicated tests and studies are to be 
performed, which may include hearing and 
balance tests, magnetic resonance imaging, 
electrocochleography, and/or caloric 
testing.  Prior to the examination, the 
claims folder must be made available to the 
physician performing the examination for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

Following review of the claims folder and 
an examination of the veteran, the 
physician should specifically identify 
whether it is as least as likely as not (50 
percent probability or greater) that the 
veteran's claimed Ménière's disease is 
related to service.  Sustainable reasons 
and bases are to be provided for any 
opinion rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on her 
claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




